UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-2099



ROBERT L. PEELER, SR.,

                                                 Plaintiff - Appellant,

          versus


HENRY M. HERLONG, JR.,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CA-98-1123)


Submitted:   October 8, 1998                 Decided:   October 22, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Peeler, Sr., Appellant Pro Se. James D. McCoy, III, OF-
FICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert L. Peeler, Sr., appeals from the district court’s order

dismissing his civil action against the district court judge who

presided over his criminal trial. Our review of the record and the

district court’s opinion adopting the recommendation of the magis-

trate judge discloses no reversible error. Accordingly, we affirm

on the reasoning of the district court. Peeler v. Herlong, No. CA-

98-1123 (D.S.C. July 10, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid in the

decisional process.




                                                          AFFIRMED




                                 2